Exhibit A
 SUMMONS - CIVIL
 JD-CV-1 Rev. 4-16
 C.G.S. §§ 51-346, 51-347, 51-349, 51-350, 52-45a,
 52-48, 52-259, P.B. §§ 3-1 through 3-21, 8-1, 10-13

 See other side for instructions

D     "X" if amount, legal interest or property in demand, not including interest and
      costs is less than $2,500.
[R]   "X" if amount, legal interest or property in demand, not including interest and
      costs is $2,500 or more.
D     "X" if claiming other relief in addition to or in lieu of money or damages.

TO: Any proper officer; BY AUTHORITY OF THE STATE OF CONNECTICUT, you are hereby commanded to make due and legal service of
this Summons and attached Complaint.
 Address of court clerk where writ and other papers shall be flied {Number, street, town and zip code) Telephone number of clerk Return Date (Musi be a Tuesday)
 (C.G.S. §§ 51-346, 51-350)                                                                                 (with area code)

 146 WHITE STREET, DANBURY, CT 06810                                                                        ( 203 )207-8600                       September                   10 , 2 019
[RJ   Judicial District
      Housing Session                •    GA
                                          Number:
                                                             I Al {Town In which writ is returnable) /C.G.S. §§ 51-346, 51-349)
                                                               DANBURY
                                                                                                                                                           Month
                                                                                                                                                  Case type code
                                                                                                                                                    Major: M
                                                                                                                                                                             7::JaV"' ~
                                                                                                                                                                    (See list on page 2)
                                                                                                                                                                          Minor: 90
 For the Plaintiff(s) please enter the appearance of:
Name and address of allomey, law firm or plaintiff if self-represented (Number, street, town and zip code)                                      I Juris number (to be entered by euomey only)

                                                             I
NITOR V. EGBARIN, Law Office of Nitor V. Egbarin, LLC, 100 Pearl Street, 14th Fl, HTD CT 06103
Telephone number (with area code)                                Signature of Plaintiff (If self-represented)
                                                                                                                                                  307155

( 860) 249-7180
The attorney or law firm appearing for the plaintiff, or the plaintiff if                              I   Emall address for delivery of papers under Section 10-13 (if agreed to)
self-represented, agrees to accept papers (service) electronically in [R] Yes
this case under Section 10-13 of the Connecticut Practice Book.                         •         No       NEGBARIN@AOL.COM

 Number of Plalnliffs: 1                    INumber of Defendants:          2
                                                                                I   •    Form JD-CV-2 attached for additional parties
      Parties               Name (Last, First, Middle Initial) and Address of Each party (Number; Street; P.O. Box; Town; State; Zip; Country, if not USA)
       First              Name: PINKIE MAPHUTHA                                                                                                                                          P-01
      Plaintiff           Address: 16707 Heartwood             Drive, Rockville, MD 20855
   Additional             Name:                                                                                                                                                          P-02
    Plaintiff             Address:
     First                Name: DILIGENT ENTERPRISE INC,, d/b/a COMFORCARE HOME CARE                                                                                                     D-01
   Defendant              Address: 155 Main Street Suite 20 I, Danbury Connecticut 06810
   Additional             Name: DEVON G. WILLIAMS                                                                                                                                        D-02
   Defendant              Address: 155 Main Street, Suite 201, Danbury Connecticut 06810
   Additional             Name:                                                                                                                                                          D-03
   Defendant              Address:
   Additional             Name:                                                                                                                                                          D-04
   Defendant              Address:

 Notice to Each Defendant
1. YOU ARE BEING SUED. This paper Is a Summons in a lawsuit. The complaint attached to these papers states the claims that each plaintiff ls making
   against you In this lawsuit.
2. To be notified of further proceedings, you or your attorney must file a Jprm called an "Appearance" with the clerk of the above-named Court at the above
   Court address on or before the second day after the above Ret2,Elate. The Return Date Is not a hearing date. You do not have to come to court on the
   Return Date unless you receive a separate notice telling youJe come to court.
3. If you or your attorney do not file a written "Appearance" efm on time, a judgment may be entered against you by default. The "Appearance" form may be
   obtained al the Court address above or at wwwjud. . ov under "Court Forms."
4. If you believe !hat you have insurance that may J;P er the claim that Is being made against you In this lawsuit, you should Immediately contact your
   insurance representative. Other action you llJllfhave to take is described in the Connecticut Practice Book which may be found in a superior court law
   library or on-line"!Jud.ct.gov und~p•'t:ourt Rules."
5. If you have ques · s bout the urrnpofis and Complaint, you should talk lo an attorney quickly. The Clerk of Court ls not allowed to give advice on
   legal questio •                      /
                                                                                     Name of Person Signing at Left                          Date signed
                                                                                     NITOR V. EGBARIN                                        08/07/2019
If thi wnmon s gn               y a Clerk:                                                                                                                     For Court Use Only
a. e signing has been clone so that the Plainliff(s) will not be denied access to the courts.                                                          File Date
b. It Is the responsibility of the Plainliff(s) to see that service is made in the manner provided by law.
c. The Clerk is not permilted to give any legal advice in connection with any lawsuit.
d. Tile Clerk signing this Summons al ihe request of the Piaintlff(s) is not responsible in any way for any errors or omissions
    In the Summons, any allegations contained in the Complaint, or the service of the Summons or Complaint.


 I certify I have read and           Signed /Self•Represented Plaintiff)                                                    Dale                       Docket Number
 understand the above:
                                                                                       (Page 1 of 2)
 Instructions
 1. Type or print legibly; sign summons.
 2. Prepare or photocopy a summons for each defendant.
 3. Attach the original summons to the original complaint, and attach a copy of the summons to each copy of the complaint. Also, if there are
    more than 2 plaintiffs or more than 4 defendants prepare form JD-CV-2 and attach it to the 01igina/ and all copies of the complaint.
 4. After se1vice /1as been made by a proper officer, fife otiginal papers and officer's return with the clerk of court.
 5. Do not use this form for the following actions:
    (a) Family matters (for example divorce, child supporl,                                (f) Proceedings pertaining to arbitration
        custody, paternity, and visitation mailers)                                        (g) Any actions or proceedings in which an attachment,
    (b) Summary Process actions                                                                garnishment or replevy is sought
    (c) Applications for change of name                                                    (h) Entry and Detainer proceedings
    (d) Probate appeals                                                                    (i) Housing Code Enforcement actions
    (e) Adminislralive appeals



                                                                                                       ADA NOTICE
                                                                 The Judicial Branch of the State of Connecticut complies with the Americans with
                                                                 Disabilities Act (ADA). If you need a reasonable accommodation in accordance with
                                                                 the ADA, contact a court clerk or an ADA contact person listed at www.jud.ct.gov/ADA.



 Case Type Codes
                      Codes                                                                                   Codes
Major Description     Major/                         Minor Description                    Major Description   Major/                     Minor Description
                      Minor                                                                                   Minor
 Contracts             coo        Construction - All olher                                 Property            POD     Foreclosure
                       C 10       Construction - Slate and Local                                               P10     Partition
                       C 20       Insurance Policy                                                            P20      Quiet Title/Discharge of Mortgage or Lien
                       C30        Specific Performance                                                        P30      Asset Forfeiture
                       C40        Colleclions                                                                 P 90     All other
                       C 90       All other
                                                                                          Torts (Other than    T02     Defective Premises - Private - Snow or Ice
 Eminent Domain        E 00       State Highway Condemnation                              Vehicular)          T03      Defective Premises - Private• Ot11er
                       E 10       Redevelopment Condemnation                                                   T 11    Defective Premises• Public- Snow or Ice
                       E20        Olher State or Municipal Agencies                                            T12     Defective Premises • Public· Other
                       E 30       Public Utllilles & Gas Transmission Companies                                T20     Products Liability. Other than Vehicular
                       E90        All other                                                                    T28     Malpractice• Medical
                                                                                                               T 29    Malpractice - Legal
 Miscellaneous         MOO        lnjlInctlon                                                                  T30     Malpraclice - All other
                       M10        Receivership                                                                 T 40    Assault and Battery
                       M20        Mandamus                                                                    T50      Defamation
                       M30        Habeas Corpus (extradition, release from Penal                               T61     Animals • Dog
                                  Institution)
                                                                                                               T 69    Animals - Other
                       M40        Arbitration
                                                                                                              T70      False Arrest
                       MSO        Declaratory Judgment
                                                                                                               T71     Fire Damage
                       M63        Bar Discipline
                                                                                                               T90     All other
                       M66        Department of Labor Unemployment Compensation
                                  Enforcement
                                                                                           Vehicular Torts     V01     Motor Vehicles•. Driver and/or Passenger(s) vs.
                       M68        Bar Discipline - Inactive Status                                                     Driver(s)
                       M70        Municipal Ordinance and Regulation Enforcement                              V04      Motor Vehicles• - Pedestrian vs. Driver
                       M80        Foreign Civil Judgments - C.G.S. 52-604 & C.G.S.                            VOS      Motor Vehicles• - Property Damage only
                                  50a-30
                                                                                                              V06      Motor Vehicle' - Products Liability Including Warranty
                       M83        Small Claims Transfer to Regular Docket
                                                                                                              V09      Motor Vehicle' - All other
                       M84        Foreign Protective Order
                                                                                                              V 10     Boats
                       M90        All ottler
                                                                                                              V20      Airplanes

 Housing               H 10       Housing - Return of Security Deposit                                        V30      Railroads
                       H12        Housing      • Rent and/or Damages                                          V40      Snowmobiles
                       H40        Housing      - Audlta Querela/lnjunction                                    V90      All other
                       H50        Housing      - Administrative Appeal                                                 'Motor Vehicles include cars, trucks, motorcycles.
                       H60        Housing      - Municipal Enforcement                                                 and motor scooters.
                       H90        Housing - All Other
                                                                                          Wills, Estates      W10      Construction or Wills and Trusts
                                                                                          and Trusts          W90      All other




JD-CV-1 Rev. 4-16 (Back/Page 2)
                                                                                   (Page 2 of2)
RETURN DATE: SEPTEM.BER 10, 2019:                    SUPERIOR COURT

PINKIE MAPHUTHA                                      JUDICIAL DISTRICT
                                                     OF DANBURY

        vs.                                          AT DANBURY

DILIGENT ENTERPRISE, INC
D/B/A COMFORCARE HOME
CARE and DEVON G. WILLIAMS                           AUGUST 7, 2019

                                       COMPLAINT

COUNT ONE (FLSA violation as to Diligent Enterprises, Inc., d/b/a Comforcare)

     I. Plaintiff brings this action against Defendants for violating 29 U.S.C. §§ 207,

211 and 215(a)(2) of the Fair Labor Standards Act of 1938, as amended, 29 U.S.C. § 201

et seq, herein called the "Act" or "FLSA," and to recover unpaid wages and liquidated

damages pursuant to 29 U.S.C. §§ 215(a)(2) and 216(c). Plaintiff also brings this action

pursuant to the Com1ecticut Wage & Hour statutes, Conn. Gen. Stat. §31-58, et seq., to

recover twice the full amount of unpaid wages, interest, with costs and such reasonable

attorney's fees.

    2. That at all times hereinafter mentioned, the Plaintiff, Pinkie Maphutha

("Plaintiff') was a resident of the state of Connecticut, and was an employee of

Defendants engaged in the business as a third-party employer who provides personal care

services to Defendants' aged and infirm clients.

    3. That at all times hereinafter mentioned, the Defendant, DILIGENT
    4. ENTERPRISE INC., doing business as COMFORCARE HOME CARE,

("Diligent" or "Comforcare" or "Defendant") is a C01mecticut limited liability company

duly licensed to do business in the state of Connecticut, having CT DCP Registration

HCA# 0000400, is doing business at 155 Main Street, Suite 201, Danbury, CT 06810,

and is engaged at that place of business as a third-party employer who, through its

employees, provides personal care services to its aged and infirm clients.

    5. That at all times hereinafter mentioned, the Defendant, DEVON G. WILLIAMS

is the owner of Diligent Enterprise Inc., d/b/a Comforcare Home Care, ("Williams" or

"Defendant") and with an address at 155 Main Street, Suite 201, Danbury, CT 06810, and

is now, and at all times hereinafter mentioned, an owner and corporate officer of Diligent

or Comforcare, and as such actively manages, supervises and directs the day-to-day

business affairs and operations of said company, Diligent or Comforcare. Specifically, as

an ovvner and corporate officer of Diligent or Comforcare, Defendant Williams directly

or through his delegates, interviewed and hired personnel, determined their rates of pay

and company policies, assigned duties and answered questions from employees regarding

their pay. Defendant Wi11iams also directly or through his delegates determined the

amount for food and lodging to deduct from the wages Diligent's or Comforcare's

employees. As such, Williams acted at all times material herein directly and indirectly in

the interest of Diligent or Comforcare in relation to their employees and was, and is,

therefore, an employer of said employees within the meaning of the Act.


                                             2
       6. Jurisdiction of this action is conferred upon the Court by 29 U.S.C. § 217 of the

Act.

       7. Defendants are, and at all times hereinafter mentioned were, engaged in related

activities performed through unified operation or common control for a common

business, and they are, and at all times hereinafter mentioned were, an enterprise within

the meaning of Section 203(r) of the Act

       8. From approximately January 1, 2015 and at all times hereinafter mentioned,

Defendants employed employees in the activities of said enteq)rise engaged in commerce

or in the production of goods for commerce, including employees handling, selling or

otherwise working on goods or materials that have been moved in or produced for

commerce. Some individual employees, including Plaintiff of said enterprise, at all times

hereinafter mentioned, have, in the course of providing personal care services to the aged

and inform, handled goods such as breakfast food and medications that have been moved

in interstate commerce. Therefore, the said employees have been employed in an

enterprise engaged in commerce or in the production of goods for commerce within the

meaning of Section 203(s) of the Act.

       9. Fmther, said enterprise, since January 1, 2015, has had an annual gross volume

of sales made or business done in an amount not less than $500,000.00. Therefore, since

.Janumy I, 2015, the said employees have been employed in an enterprise engaged in




                                               3
conunerce or in the production of goods for commerce within the meaning of Section

203(s).

    10. From approximately January 1, 2015, Defendants are, and at all times hereinafter

mentioned were, employing some employees, including Plaintiff, who engaged in

domestic service in private homes, and as such, such employees, including Plaintiff were

engaged in interstate commerce per§§ 202(a) and 203(b) of the Act.

    11. Defendants are, and at all times hereinafter mentioned were, employing

Employees, including Plaintiff engaged in domestic service, and they are, and at all times

hereinafter mentioned were, required to pay overtime to such employees per § 207(1) of

the Act and 29 C.F.R. § 552.109.

    12. Beginning on September 1, 2016 onto May 31, 2017, Defendants employed

Plaintiff and assigned her to provide Live-in domestic service to Defendants' patient,

Jackie Smith Coughlin ("Patient"), at the Patient's home at 24 Cardwell, New Milford,

Connecticut, 24 hours/day, 7 days per week in the period of her employment.

    13. Plaintiff attended to the needs of the Patient. And, Patient interrupted Plaintiff's

sleep at night 3 or 4 times per night, per week; in other words, Plaintiff was on call duty

24-hours per day and could only sleep at night when Patient was sleeping at night and

woke whenever Patient woke up at night.

    14. Plaintiff reported to the Defendant, Mr. Devon G. Williams and to Defendants'

administrative supervisors.


                                              4
    15. Plaintiff woke up at night to care for Patient, between 3-4 times at night at the

following times 11 pm 2am 3am, 4am, or 5am, every night. Plaintiff complained to

Defendant, Mr. Williams that Patient was waking up every night at these times

mentioned.

    16. Defendants did not pay Plaintiff overtime wages for the time he worked in excess

of 40-hours per week during the period Defendants employed Plaintiff. Defendants did

not pay Plaintiff for all of the hours she worked during her period of employment with

Defendants. Plaintiff did not take any meal breaks as she had to monitor Patient at all

times.

    17. Defendants have had similar court matters brought against them by former

employees including for example, Ms. Kefilwe Lekuntwane for unpaid wages in 2015

and 2016 and, Tirclo Mmolawa for unpaid wages in 2015 to 2017.

    18. On the basis of these similar court matters against the Defendants, the Defendants

are repeat offenders and whose conduct was willful within the meaning of 29 U.S.C. §

255a, as such the 3-ycars period of Statute of limitations applies.

    19. Thus, Defendants knew or had reckless disregard for whether their conduct in

2017 and 2016 was prohibited by the FLSA. See e.g., § 5:11. Complaints and

investigations, 14 Conn. Prac., Employment Law § 5: 11 (In order to invoke the three-

year limitations period for willful violations, the plaintiff must demonstrate that the

employer knew or had reckless disregard for whether its conduct was prohibited by the


                                             5
FLSA. For example, in Dole v. Elliott Travel & Tours, Inc., 942 F.2d 962 (6th Cir.1991),

the employer's violation was ruled to be willful where the company president had actual

notice of FLSA's requirements by virtue of a settlement from a previous violation for

unpaid overtime and his assurance of future compliance.).

    20. Plaintiff seeks payment of unpaid wages due Plaintiff, interest on the unpaid

wages plus an equal amount as liquidated or double damages, attorney's fee and costs.

    21. Defendants knew or had reckless disregard for \Vhether their conduct in 2016 and

2017 violated the provisions of §§ 207 and 215( a)(2) of the Act, by employing

employees, including Plaintiff, for workweeks longer than forty (40) hours without

compensating them for their employment in excess of forty (40) hours in said

workweeks, at rates not less than one and one-half times the regular rate at which the

employees were employed. ln the period of September 1, 2016 onto May 31, 2017,

Plaintiff's last day on the job, Defendants did not compensate Plaintiff for all of the hours

Plaintiff worked in excess of 40 in each workweek. For example: (1) for the workweek

period ending December 10, 2016, Plaintiff worked 24 hours per day for 7 days, or 168

homs, she was paid only a salary of $795.20 gross, for the pay week, instead of$2,343.20

and; (2) for the workweek pay period ending, March 25, 2017, Plaintiff worked 24 hours

per day, 7 days per week, or 168 hours, she was paid only a salary of $847. 8 gross, for

the pay period, instead of $2,343.20 gross.

    22. Defendants knew or had reckless disregard for whether their conduct in 2016 and


                                              6
2017 violated the provisions of§§ 207 and 215(a)(2) of the Act by taking improper

deductions, resulting in a shortfall in wages to its employees, including Plaintiff, from the

period September I, 2016 and through at least May 31, 2017. After calculating the

regular rate and overtime owed to its employees, Defendants deducted a ce1tain sum of

money per workweek for lodging and for food, pursuant to its Employment Agreement,

from the wages of its employees, including Plaintiff, ostensibly pmsuant to 29 U.S.C. §

203(m). These deductions were not supported by any records explaining the calculations

for those deductions. With regard to housing, Defendants knew or had reckless disregard

for whether their conduct in 2016 and 2017 violated and are violating the Act by

improperly deducting from the wages of its employees, including Plaintiff the value of

housing, which was not primarily for the benefit of the employee, but was for the benefit

of the employer. The employees are and were on call to meet the client's needs and thus

the housing served and serves the business purpose of Defendants. Additionally, with

regard to food, Defendants knew or had reckless disregard for whether their conduct in

2016 and 2017 was prohibited by the FLSA as follows: Defendants kept no records of the

fair value of the meals furnished to its employees, and thus the maximum credit allowed

under 29 C.F.R. § 552.l00(e) was approximately $10.88 per day, instead of the sum

deducted by Defendants.

    23. Defendants knew or had reckless disregard for whether their conduct in 2016 and




                                             7
2017 violated the provisions of§§ 211 and 215(a)(5) of the Act by failing to maintain

records in two ways. First, Defendants failed to maintain and preserve records

substantiating the cost of furnishing lodging and food for its 29 U.S.C. § 203(m)

deduction as required by 29 C.F.R. § 516.27. Second, Defendants failed to maintain and

preserve accurate records of employees' daily starting and stopping times, as required by

29 C.F.R. § 516.2(a)(7). According to Defendants' employment policy, employees are

required to work round-the-clock, 24 hours per day, 7 days per week. For each shift of 24

hours or more, sleep time of eight hours is excluded and not compensated, even when the

employee has been provided an adequate sleeping facility and can generally e11joy an

uninterrupted night's sleep, if their sleep is interrupted by work, pursuant to Defendants'

policy, so that the employee, including Plaintiff did not sleep for at least five

uninterrupted hours. Some employees, including Plaintiff reported these interruptions in

sleep to the Defendants but Defendants ignored these reports and failed to pay the

employees, including Plaintiff for the hours worked at night. Defendants have not

maintained any records to show the interruptions in sleep time that some employees

reported even though these interruptions would necessarily affect each employee's daily

starting and stopping times.

    24. WHEREFORE, cause having been shown, Plaintiff prays judgment permanently

enjoining and restraining Defendants, their agents, servants, employees, and those

persons in active concert or participation with them, or acting in their interest and behalf,


                                              8
from violating the provisions of§§ 207,211, and 215(a)(2) of the Act, and for such other

and further relief as may be necessmy or appropriate, including the restraint of any

withholding of payment of overtime compensation found by the Court to be due

employees under the Act.

    25. Plaintiff fmther seeks an award of liquidated damages equal in amount to the

unpaid overtime compensation owed, as specifically authorized by § 216(c) of the Act.

    26. WI-IEREFORE, cause having been shown, Plaintiff demands judgment ordering

payment of unpaid wages found by the Comt to be due Plaintiff, plus an equal amount as

liquidated damages, interest, attorney's fee and costs.

COUNT TWO (Violation of Conn. Gen. Stat. §31-68 as to Diligent Enterprises, Inc.,

d/b/a Comforcare).

    1-25. Paragraphs one (1) through twenty-five (25) of Count one are incorporated

herein as if fully set forth.

    26. That at all times hereinafter mentioned, Plaintiff was a live in, performing

carcgiving services to Defendants' aged and infirm client, Jackie Smith Coughlin

("Patient"), at the Patient's home at 24 Cardwell, New Milford, Co1mecticut, 24

hours/day, 7 days per week in the period September 1, 2016 onto May 31, 2017.

    27. That at all times hereinafter mentioned, in addition, Plaintiff provided caregiving

services to Patient whenever she needed immediate attending to, including interrupting

Plaintiff's sleep at night 2 or 3 times per night, per week; in other words, Plaintiff was on


                                             9
call duty 24-hours per day and could only sleep at night when Patient was sleeping at

night and must wake whenever Patient was a\vake.

    28. That at all times hereinafter mentioned, Plaintiffs caregiving services to Patient

according to Defendants' instructions and included cooking for and serving breakfast,

lunch and dinner to Patient; bathing Patient every morning using mechanical device or

Hoyer lift; changing Patient's underwear during the middle of the night, every night;

helping Patient put on and take off her clothes every clay; making Patient's bed every

day; washing dishes, laundry and light cleaning; ordering grocery for the house; sit with

Patient and watch the Patient eat food and watch television and; physically watching over

Patient at all times and remaining within eye and earshot of Patient.

    29. That at all times hereinafter mentioned, Plaintiff was on call duty at Patient's

home round-the-clock, 24 hours per day, including waking up in the middle of the night,

2 or 3 times per night, every week, to clean and change Patient due to the patient's

medical condition.

    30. That at all times mentioned, Plaintiff was on call duty 24 hours per day, 7 days

per week, 168 hours per week, never having had straight 5-hours of sleep at night on

work days, during the entire period Plaintiff was employed.

    31. That at all times mentioned, Plaintiff was due the prevailing minimum wage of

9.15 per hour in effect in 2015; $9.60 per hour in effect in 2016 and; $10.10 per hour in

effect in 2017, 2018 and 2019.


                                             10
    32. That at all times mentioned, on various days in the period September l, 2016 to

Plaintiffs last day of work on May 31, 2017, Plaintiff worked 24 hours per day, 7 days

per week or 168 hours per week, and he was not paid all of the overtime he worked in

excess of his regular 40 hours of work per week during this period. Plaintiff seeks

compensation for the period of his unpaid wages permissible by law.

    33. That at all times mentioned, Defendant violated the Connecticut Wage and Hour

laws by failing to pay the Plaintiff, a non-exempt employee, overtime compensation of 1

and ½ times for all the work performed in excess of Plaintiff's regular 40 hours work per

week during the compensable period permissible by law, in violation of Conn. Gen.

Statutes §31-60 and §3 l-76c.

    34. As a result of Defendant's unreasonable or arbitrary or bad faith refusal to pay

Plaintiff wages for hours worked as defined under Conn. Gen. Statutes §31-58, §31-60

and or §31-76c, Plaintiff is entitled to twice the full amount of such wages and interest,

with costs and such reasonable attorney's fees as may be allowed by the court pursuant to

C01m. Gen. Statutes §31-68.

COUNT THREE (FLSA violation as to Williams).

    1-24. Paragraphs one (1) through twenty-four (24) of Count one are incorporated

herein as if fully set forth.

    25. WHEREFORE, cause having been shown, Plaintiff prays judgment permanently




                                            11
enjoining and restraining Williams, his agents, servants, employees, and those persons in

active concert or participation with Williams, or acting in his interest and behaH: from

violating the provisions of§§ 207, 211, and 215(a)(2) or the Act, and for such other and

further relief as may be necessary or appropriate, including the restraint of any

withholding of payment of overtime compensation found by the Court to be due

employees under the Act.

    26, Plaintiff further seeks an award of liquidated damages equal in amount to the

unpaid overtime compensation owed, as specifically authorized by § 216(c) of the Act.

    27. WHEREFORE, cause having been shown, Plaintiff demands judgment ordering

payment of unpaid wages found by the Court to be due Plaintiff, plus an equal amount as

liquidated damages, interest, attorney's fee and costs.

COUNT FOUR (Violation of C.G.S. § 31-68 as to Williams).

    1-32. Paragraphs one (1) tlum1gh thhiy-two (32) of Count two are incorporated herein

as if fully set forth.

    33. That at all times mentioned, Defendant, Williams violated the Connecticut

Wage and Hour laws by failing to pay the Plaintiff, a non-exempt employee, overtime

compensation of 1 and ½ times for all the work performed in excess of Plaintiffs regular

40 hours work per week during the compensable period permissible by law, in violation

ofCom1. Gen. Statutes §31-60 and §31-76c.

    34. As a result of Defendant, Williams's umeasonable or arbitrary or bad faith


                                             12
refusal to pay Plaintiff wages for hours worked as defined under Conn. Gen. Statutes

§31-58, §31-60 and or §3 l-76c, Plaintiff is entitled to twice the full amount of such

wages and interest, with costs and such reasonable attorney's fees as may be allowed by

the comt pursuant to Conn. Gen. Statutes §31-68.

,vHEREFORE, the Plaintiff claims against each defendant, jointly and severally:

       1. Judgment;

       2. Issuance of a declaratory judgment that the practices complained of in this

          complaint are unlawful;

       3. Monetary damages, unpaid wages, including overtime compensation at 1 and

           ½ times regular wages;

       4. Award of unpaid overtime compensation and liquidated damages equal in

           amount to the unpaid overtime compensation owed, as specifically authorized

          by§ 216(c) of the Act;

       5. Damages of twice amount of all unpaid wages (minimum wages and overtime

          wages), plus attorney's fees and costs pursuant to C.G.S §31-68;

       6. Award of 12% interest on each unpaid weekly wage pursuant to Conn. Gen.

           Stat. Ann. § 31-68 and § 31-265 or, in the alternative, award of 10% interest

          on each lmpaid wage pursuant to Conn. Gen. Stat. Ann. § 37-3a;

       7. Award of attorney's fees and costs pursuant to 29 U.S.C. § 216(b);




                                          13
8. Award of pre-judgment interest on each unpaid weekly wage and post-

   judgment interest on all sums recovered, under the FLSA and;

9. Such other, further and additional relief as the court may seem just and

   equitable.



                                     PLAINTIFF,
                                  PINKIE MAPHUTHA




                  By:,-,:-------,,~------"''----===----
                  N' or Egbari1
                  100 Pearl Street, 14th Floor
                  Hartford, Connecticut 06103
                  Tel: 860-249-7180, Fax: 860-408-1471
                  Mobile: 860-680-1448,
                  Email: Nitoregbarin(!'1)gmail.corn
                  Juris No. 307155      -




                                    14
RETURN DATE: SEPTEMBER 10, 2019 :                  SUPERIOR COURT

PINKIE MAPHUTHA                                    JUDICIAL DISTRICT
                                                   OF DANBURY

       vs.                                         AT DANBURY

DILIGENT ENTERPRISE, INC
D/B/A COMFORCARE HOME
CARE and DEVON G. WILLIAMS                         AUGUST 7, 2019


                      STATEMENT OF AMOUNT IN DEMA.t~D

       The amount in demand is not less than fifteen thousand dollars ($15,000.00),

exclusive of interests and costs.



                                            PLAINTIFF,
                                        PINKIE MAPHUTHA




                            Nitor Egbarin
                            100 Pearl Street, 14th Floor
                            Hartford, Connecticut 06103
                            Tel: 860-249-7180, Fax: 860-408-1471
                            Mobile: 860-680-1448
                            Email: N itorcgbarin(ci),grna iI.com
                            Juris No. 307155       -




                                           15
